*749The opinion of the court was delivered by
McEnbry, J.
The accused was convicted of entering a store in the night time, without breaking, and of grand larceny, and sentenced to twelve years’ imprisonment in the penitentiary. He has appealed from the verdict and sentence.
There is no bill of exception, motion in arrest of judgment, or an assignment of errors in the record. There are no errors to be found on the face of the record, after an inspection of the same, that would entitle the accused to relief.
The motion for a new trial is not sworn to, and there is no question of law brought up in a bill of exceptions which we can consider in connection therewith.
The judgment appealed from in such a case will not be disturbed. State vs. Sweeney, 137 Hu., p. 1; State vs. Deas, 38 An. 581; State vs. Davis & Fletcher, 41 An. 328; State vs. Tranchon, 41 An. 619.
Judgment affirmed.